           Case 1:19-cv-08583-VEC Document 34 Filed 06/23/20 Page 1 of 1


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 -------------------------------------------------------------- X
                                                                       DATE FILED: 06/23/2020
  TODD KREISLER,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :          19-CV-8583 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
  434 BROADWAY PROPERTY INVESTORS                               :
  III, LLC AND HANESBRAND INC.,                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS a status conference is currently scheduled for June 26, 2020;

         WHEREAS the case is currently stayed pending the parties’ submission of a revised

discovery schedule;

         IT IS HEREBY ORDERED THAT the June 26 conference is adjourned pending further

order.



SO ORDERED.
                                                                    ________________________
Date: June 23, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
